Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This action is response to Applicants’ filings received May 4, 2021. 
In view of the response May 4, 2021, the previous rejections of these claims are withdrawn.

EXAMINER’S AMENDMENT
The application has been amended as follows: 

3.   (Currently Amended) The method of claim 1, further comprising:
aggregating the assigned preference levels for each of the preferences and goals represented in the preference structure;
based on the aggregating the assigned preference levels for each of the preferences and goals represented in the preference structure:
determining a numerical value representing a highest probability of the prospective traveler fitting one or more predefined traveler profiles using one or more machine learning techniques.

20.    (Currently Amended) The system of claim 14, wherein the multi-attribute inference model is based on a multi-attribute value function.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The closest prior art on record, Postrel (US 2004/0220854) teaches a personalized interactive travel system for user input data classification based on analysis of a plurality of data including preferences and goals, values and attributes to determine a user offering and presenting the offering to the user.  However, Postrel does not disclose or render obvious the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS W CASEY whose telephone number is (571)270-7784.  The examiner can normally be reached on Monday - Thursday, 7.30-5.00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


ALEXIS W. CASEY
Primary Examiner
Art Unit 3684



/ALEXIS M CASEY/Primary Examiner, Art Unit 3684